Title: To Benjamin Franklin from Arthur Lee, 8 October 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir,Paris Octr. 8th. 1779
You had the goodness to inform me on the 17th. ult. that Count de Vergennes had chargd himself with enquiring whether it woud be agreable to the spanish Court that I shoud propose concluding the Treaty with them.
I beg the favor of you now, to let me know whether you have receivd any & what answer to this enquiry.
I have the honor to be with much respect Sir yr. most Obedt. Servt.
Arthur Lee
 
Notation: A. Lee 8 Oct. 79. ansd—
